Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 24 is allowable over the prior arts, US 2007/0151924 (hereinafter referred as “Mir”), and US 2014/0042094 (hereinafter referred as “Montagu”).
Mir teaches a separation device (fig. 1b) comprising a housing (102) defining a first chamber (106) having a first chamber inlet (110) and a first chamber outlet (112), wherein the first chamber inlet is placed at a lateral distance from the first chamber outlet, a second chamber (130) having a second chamber outlet (124), and a separation membrane (108) disposed between the first and second chamber thereby dividing the housing into the first and second chambers and providing a tangential flow path between the first chamber inlet and the first chamber outlet, wherein the first chamber is adapted to receive a biological sample through the first chamber inlet; a vacuum source actuator (134) in communication with a portion of the first chamber; and a filtrate collection container (138) in communication with the second chamber outlet, wherein the single vacuum source (134) draws the sample into the first chamber by a first line and along the tangential flow path to the first chamber outlet and the separation membrane allow a portion of the sample to pass through the separation membrane. 
However, Mir does not teach that the vacuum source actuator provides a first pressure at the first outlet and a second pressure at the second outlet, wherein the first pressure is different from the second pressure. Montagu fails to remedy the deficiencies of Mir
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777